Chapman Declaration
     Exhibit H
1
                                                                                                                                                                                                 002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                         How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                  initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                         other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                  payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                              other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                     transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                       we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                        How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                            balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                  Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                    Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                 What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                             is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                   Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                    In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                           Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                         Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                      believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                      days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                          errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                               required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                      question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                     we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                     We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                         amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                     charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                       will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                               amount.
     Cycle.                                                                                                                       While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                      the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                          We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                       receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                  corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                              is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                       Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                 the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                             in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                        the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                         be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                             1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                   advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                              qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                              2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                              If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                              us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                              investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                              finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                              amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                    ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                              © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                     How do I Make Payments? You may make your payment in several ways:
                                                                                                                              1.   Online Banking by logging into your account;
                                                                                                                              2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                         3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                             required payment information;
                                                                                                                              4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                   payment coupon or your account information.

Street................................................................................................................        When will you Credit My Payment ?
                                                                                                                                  For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................           as it is made by 8 p.m. ET.
                                                                                                                                  For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                  local time at our processing center. You must send the bottom portion of this
                                                                                                                                  statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................              Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                  received by us at any other location or payments in any other form may not be
Email................................................................................................................             credited as of the day we receive them.




                                                                                                                          2
3
4
                                                                                                                                                                                                 002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                         How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                  initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                         other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                  payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                              other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                     transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                       we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                        How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                            balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                  Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                    Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                 What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                             is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                   Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                    In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                           Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                         Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                      believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                      days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                          errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                               required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                      question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                     we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                     We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                         amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                     charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                       will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                               amount.
     Cycle.                                                                                                                       While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                      the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                          We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                       receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                  corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                              is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                       Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                 the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                             in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                        the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                         be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                             1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                   advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                              qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                              2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                              If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                              us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                              investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                              finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                              amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                    ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                              © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                     How do I Make Payments? You may make your payment in several ways:
                                                                                                                              1.   Online Banking by logging into your account;
                                                                                                                              2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                         3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                             required payment information;
                                                                                                                              4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                   payment coupon or your account information.

Street................................................................................................................        When will you Credit My Payment ?
                                                                                                                                  For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................           as it is made by 8 p.m. ET.
                                                                                                                                  For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                  local time at our processing center. You must send the bottom portion of this
                                                                                                                                  statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................              Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                  received by us at any other location or payments in any other form may not be
Email................................................................................................................             credited as of the day we receive them.




                                                                                                                          5
6
7
                                                                                                                                                                                                 002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                         How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                  initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                         other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                  payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                              other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                     transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                       we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                        How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                            balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                  Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                    Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                 What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                             is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                   Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                    In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                           Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                         Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                      believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                      days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                          errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                               required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                      question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                     we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                     We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                         amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                     charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                       will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                               amount.
     Cycle.                                                                                                                       While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                      the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                          We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                       receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                  corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                              is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                       Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                 the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                             in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                        the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                         be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                             1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                   advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                              qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                              2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                              If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                              us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                              investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                              finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                              amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                    ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                              © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                     How do I Make Payments? You may make your payment in several ways:
                                                                                                                              1.   Online Banking by logging into your account;
                                                                                                                              2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                         3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                             required payment information;
                                                                                                                              4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                   payment coupon or your account information.

Street................................................................................................................        When will you Credit My Payment ?
                                                                                                                                  For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................           as it is made by 8 p.m. ET.
                                                                                                                                  For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                  local time at our processing center. You must send the bottom portion of this
                                                                                                                                  statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................              Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                  received by us at any other location or payments in any other form may not be
Email................................................................................................................             credited as of the day we receive them.




                                                                                                                          8
9
10
                                                                                                                                                                                                  002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                          How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                   initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                          other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                   payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                               other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                      transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                        we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                         How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                 Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                             balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                   Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                     Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                  What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                              is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                    Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                     In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                            Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                 Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                          Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                       believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                       days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                           errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                                required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                       question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                      we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                      We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                          amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                      charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                        will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                                amount.
     Cycle.                                                                                                                        While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                       the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                           We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                        receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                   corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                               is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                        Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                  the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                              in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                         the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                          be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                              1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                    advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                               qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                               2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                               If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                               us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                               investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                               finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                               amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                     ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                               © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                      How do I Make Payments? You may make your payment in several ways:
                                                                                                                               1.   Online Banking by logging into your account;
                                                                                                                               2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                          3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                              required payment information;
                                                                                                                               4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                    payment coupon or your account information.

Street................................................................................................................         When will you Credit My Payment ?
                                                                                                                                   For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................            as it is made by 8 p.m. ET.
                                                                                                                                   For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                   local time at our processing center. You must send the bottom portion of this
                                                                                                                                   statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................               Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                   received by us at any other location or payments in any other form may not be
Email................................................................................................................              credited as of the day we receive them.




                                                                                                                          11
12
13
                                                                                                                                                                                                  002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                          How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                   initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                          other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                   payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                               other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                      transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                        we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                         How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                 Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                             balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                   Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                     Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                  What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                              is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                    Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                     In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                            Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                 Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                          Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                       believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                       days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                           errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                                required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                       question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                      we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                      We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                          amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                      charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                        will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                                amount.
     Cycle.                                                                                                                        While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                       the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                           We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                        receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                   corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                               is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                        Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                  the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                              in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                         the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                          be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                              1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                    advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                               qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                               2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                               If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                               us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                               investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                               finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                               amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                     ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                               © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                      How do I Make Payments? You may make your payment in several ways:
                                                                                                                               1.   Online Banking by logging into your account;
                                                                                                                               2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                          3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                              required payment information;
                                                                                                                               4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                    payment coupon or your account information.

Street................................................................................................................         When will you Credit My Payment ?
                                                                                                                                   For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................            as it is made by 8 p.m. ET.
                                                                                                                                   For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                   local time at our processing center. You must send the bottom portion of this
                                                                                                                                   statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................               Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                   received by us at any other location or payments in any other form may not be
Email................................................................................................................              credited as of the day we receive them.




                                                                                                                          14
15
16
                                                                                                                                                                                                  002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                          How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                   initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                          other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                   payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                               other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                      transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                        we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                         How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                 Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                             balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                   Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                     Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                  What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                              is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                    Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                     In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                            Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                 Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                          Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                       believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                       days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                           errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                                required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                       question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                      we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                      We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                          amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                      charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                        will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                                amount.
     Cycle.                                                                                                                        While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                       the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                           We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                        receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                   corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                               is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                        Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                  the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                              in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                         the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                          be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                              1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                    advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                               qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                               2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                               If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                               us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                               investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                               finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                               amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                     ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                               © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                      How do I Make Payments? You may make your payment in several ways:
                                                                                                                               1.   Online Banking by logging into your account;
                                                                                                                               2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                          3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                              required payment information;
                                                                                                                               4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                    payment coupon or your account information.

Street................................................................................................................         When will you Credit My Payment ?
                                                                                                                                   For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................            as it is made by 8 p.m. ET.
                                                                                                                                   For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                   local time at our processing center. You must send the bottom portion of this
                                                                                                                                   statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................               Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                   received by us at any other location or payments in any other form may not be
Email................................................................................................................              credited as of the day we receive them.




                                                                                                                          17
18
19
                                                                                                                                                                                                  002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                          How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                   initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                          other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                   payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                               other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                      transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                        we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                         How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                 Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                             balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                   Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                     Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                  What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                              is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                    Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                     In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                            Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                 Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                          Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                       believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                       days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                           errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                                required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                       question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                      we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                      We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                          amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                      charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                        will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                                amount.
     Cycle.                                                                                                                        While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                       the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                           We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                        receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                   corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                               is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                        Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                  the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                              in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                         the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                          be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                              1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                    advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                               qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                               2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                               If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                               us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                               investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                               finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                               amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                     ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                               © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                      How do I Make Payments? You may make your payment in several ways:
                                                                                                                               1.   Online Banking by logging into your account;
                                                                                                                               2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                          3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                              required payment information;
                                                                                                                               4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                    payment coupon or your account information.

Street................................................................................................................         When will you Credit My Payment ?
                                                                                                                                   For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................            as it is made by 8 p.m. ET.
                                                                                                                                   For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                   local time at our processing center. You must send the bottom portion of this
                                                                                                                                   statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................               Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                   received by us at any other location or payments in any other form may not be
Email................................................................................................................              credited as of the day we receive them.




                                                                                                                          20
21
22
                                                                                                                                                                                                  002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                          How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                   initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                          other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                   payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                               other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                      transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                        we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                         How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                 Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                             balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                   Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                     Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                  What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                              is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                    Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                     In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                            Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                 Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                          Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                       believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                       days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                           errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                                required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                       question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                      we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                      We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                          amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                      charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                        will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                                amount.
     Cycle.                                                                                                                        While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                       the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                           We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                        receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                   corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                               is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                        Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                  the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                              in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                         the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                          be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                              1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                    advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                               qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                               2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                               If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                               us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                               investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                               finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                               amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                     ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                               © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                      How do I Make Payments? You may make your payment in several ways:
                                                                                                                               1.   Online Banking by logging into your account;
                                                                                                                               2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                          3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                              required payment information;
                                                                                                                               4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                    payment coupon or your account information.

Street................................................................................................................         When will you Credit My Payment ?
                                                                                                                                   For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................            as it is made by 8 p.m. ET.
                                                                                                                                   For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                   local time at our processing center. You must send the bottom portion of this
                                                                                                                                   statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................               Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                   received by us at any other location or payments in any other form may not be
Email................................................................................................................              credited as of the day we receive them.




                                                                                                                          23
24
25
                                                                                                                                                                                                  002
  How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in                                          How do you Process Payments? When you make a payment, you authorize us to
  full by the due date, we will not charge you interest on any new transactions that post to                                   initiate an ACH or electronic payment that will be debited from your bank account or
  the purchase segment. If you have been paying your account in full with no Interest                                          other related account. When you provide a check or check information to make a
  Charges, but then you do not pay your next New Balance in full, we will charge interest on                                   payment, you authorize us to use information from the check to make a one-time ACH or
  the portion of the balance that you did not pay. For Cash Advances and Special                                               other electronic transfer from your bank account. We may also process it as a check
  Transfers, we will start charging Interest on the transaction date. Certain promotional                                      transaction. Funds may be withdrawn from your bank account as soon as the same day
  offers may allow you to pay less than the total New Balance and avoid paying Interest                                        we process your payment.
  Charges on new purchases. Please refer to the front of your statement for additional                                         How do you Apply My Payment? We generally apply payments up to your Minimum
  information.                                                                                                                 Payment first to the balance with the lowest APR (including 0% APR), and then to
  How is the Interest Charge applied? Interest Charges accrue from the date of the                                             balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
  transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid                                   Payment to the balance with the highest APR, and then to balances with lower APRs.
  amount until it is paid in full. This means you may owe Interest Charges even if you pay                                     Billing Rights Summary (Does not Apply to Small Business Accounts)
  the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.                                  What To Do If You Think You Find A Mistake On Your Statement : If you think there
  Unpaid Interest Charges are added to the corresponding segment of your account.                                              is an error on your statement, write to us at:
  Do you assess a Minimum Interest Charge? We may assess a minimum Interest                                                    Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
  Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.                                     In your letter, give us the following information:
  How do you Calculate the Interest Charge? We use a method called Average Daily
  Balance (including new transactions).                                                                                            Account information: Your name and account number.
  1. First, for each segment we take the beginning balance each day and add in new                                                 Dollar amount: The dollar amount of the suspected error.
     transactions and the periodic Interest Charge on the previous day's balance. Then we                                          Description of Problem: If you think there is an error on your bill, describe what you
     subtract any payments and credits for that segment as of that day. The result is the                                       believe is wrong and why you believe it is a mistake. You must contact us within 60
     daily balance for each segment. However, if your previous statement balance was zero                                       days after the error appeared on your statement. You must notify us of any potential
     or a credit amount, new transactions which post to your purchase segment are not                                           errors in writing. You may call us or notify us electronically, but if you do we are not
     added to the daily balance.                                                                                                required to investigate any potential errors and you may have to pay the amount in
  2. Next, for each segment, we add the daily balances together and divide the sum by the                                       question. We will notify you in writing within 30 days of our receipt of your letter. While
     number of days in the Billing Cycle. The result is the Average Daily Balance for each                                      we investigate whether or not there has been an error, the following are true:
     segment.                                                                                                                      We cannot try to collect the amount in question, or report you as delinquent on that
  3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each                                          amount. The charge in question may remain on your statement, and we may continue to
     segment by the daily periodic rate (APR divided by 365) for that segment, and then we                                      charge you interest on that amount. But, if we determine that we made a mistake, you
     multiply the result by the number of days in the Billing Cycle. We add the Interest                                        will not have to pay the amount in question or any interest or other fees related to that
     Charges for all segments together. The result is your total Interest Charge for the Billing                                amount.
     Cycle.                                                                                                                        While you do not have to pay the amount in question until we send you a notice about
  The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the                                       the outcome of our investigation, you are responsible for the remainder of your balance.
  Interest Charge Calculation section of this Statement.                                                                           We can apply any unpaid amount against your credit limit. Within 90 days of our
  NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly                                        receipt of your letter, we will send you a written notice explaining either that we
  from the Interest Charge actually assessed.                                                                                   corrected the error (to appear on your next statement) or the reasons we believe the bill
  How can my Variable APR change? Your APRs may increase or decrease based on one                                               is correct.
  of the following indices (reported in The WallStreet Journal ). The letter code below                                        Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
  corresponds with the letter next to your APRs in the Interest Charge Calculation section of                                  the goods or services that you have purchased with your credit card, and you have tried
  this statement.                                                                                                              in good faith to correct the problem with the merchant, you may have the right not to pay
   Code next to How do we calculate your                  When your APR(s) will change                                         the remaining amount due on the purchase. To use this right, the following must
   your APR(s) APR(s)? Index + margin                                                                                          be true:
          P                 Prime Rate + margin          The first day of the Billing Cycles that                              1) You must have used your credit card for the purchase. Purchases made with cash
          L              3 month LIBOR + margin          end in Jan., April, July, and Oct.                                    advances from an ATM or with a check that accesses your credit card account do not
                                                                                                                               qualify; and
         D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                                               2) You must not yet have fully paid for the purchase.
         F              1 month LIBOR + margin
                                                                                                                               If all of the criteria above are met and you are still dissatisfied with the purchase, contact
  How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                                               us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
  you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                                               investigate, the same rules apply to the disputed amount as discussed above. After we
  than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                                               finish our investigation, we will tell you our decision. At that point, if we think you owe an
  that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                                               amount and you do not pay we may report you as delinquent.
  account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                                                     ETC-08
  How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                                               © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
  that we close your account.




Changing Mailing Address?                                                                                                      How do I Make Payments? You may make your payment in several ways:
                                                                                                                               1.   Online Banking by logging into your account;
                                                                                                                               2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address immediately at capitalone.com or complete the information                                          3.   Calling the telephone number listed on the front of this statement and providing the
below, and return this coupon with your payment. Please print using blue or black ink.                                              required payment information;
                                                                                                                               4.   Sending mail payments to the address on the front of this statement with the
                                                                                                                                    payment coupon or your account information.

Street................................................................................................................         When will you Credit My Payment ?
                                                                                                                                   For mobile, online or over the phone, as of the business day we receive it, as long
City...................................................................................................................            as it is made by 8 p.m. ET.
                                                                                                                                   For mail, as of the business day we receive it, as long as it is received by 5 p.m.
State........................................................... Zip code ......................................                   local time at our processing center. You must send the bottom portion of this
                                                                                                                                   statement and your check to the payment address on the front of this statement.
Phone...............................................................................................................               Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                                                   received by us at any other location or payments in any other form may not be
Email................................................................................................................              credited as of the day we receive them.




                                                                                                                          26
27
28
                                                                                                                                                                      002
 How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in               How do you Process Payments? When you make a payment, you authorize us to
 full by the due date, we will not charge you interest on any new transactions that post to        initiate an ACH or electronic payment that will be debited from your bank account or
 the purchase segment. If you have been paying your account in full with no Interest               other related account. When you provide a check or check information to make a
 Charges, but then you do not pay your next New Balance in full, we will charge interest on        payment, you authorize us to use information from the check to make a one-time ACH or
 the portion of the balance that you did not pay. For Cash Advances and Special                    other electronic transfer from your bank account. We may also process it as a check
 Transfers, we will start charging Interest on the transaction date. Certain promotional           transaction. Funds may be withdrawn from your bank account as soon as the same day
 offers may allow you to pay less than the total New Balance and avoid paying Interest             we process your payment.
 Charges on new purchases. Please refer to the front of your statement for additional              How do you Apply My Payment? We generally apply payments up to your Minimum
 information.                                                                                      Payment first to the balance with the lowest APR (including 0% APR), and then to
 How is the Interest Charge applied? Interest Charges accrue from the date of the                  balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
 transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid        Payment to the balance with the highest APR, and then to balances with lower APRs.
 amount until it is paid in full. This means you may owe Interest Charges even if you pay          Billing Rights Summary (Does not Apply to Small Business Accounts)
 the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.       What To Do If You Think You Find A Mistake On Your Statement : If you think there
 Unpaid Interest Charges are added to the corresponding segment of your account.                   is an error on your statement, write to us at:
 Do you assess a Minimum Interest Charge? We may assess a minimum Interest                         Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
 Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.          In your letter, give us the following information:
 How do you Calculate the Interest Charge? We use a method called Average Daily
 Balance (including new transactions).                                                                 Account information: Your name and account number.
 1. First, for each segment we take the beginning balance each day and add in new                      Dollar amount: The dollar amount of the suspected error.
    transactions and the periodic Interest Charge on the previous day's balance. Then we               Description of Problem: If you think there is an error on your bill, describe what you
    subtract any payments and credits for that segment as of that day. The result is the            believe is wrong and why you believe it is a mistake. You must contact us within 60
    daily balance for each segment. However, if your previous statement balance was zero            days after the error appeared on your statement. You must notify us of any potential
    or a credit amount, new transactions which post to your purchase segment are not                errors in writing. You may call us or notify us electronically, but if you do we are not
    added to the daily balance.                                                                     required to investigate any potential errors and you may have to pay the amount in
 2. Next, for each segment, we add the daily balances together and divide the sum by the            question. We will notify you in writing within 30 days of our receipt of your letter. While
    number of days in the Billing Cycle. The result is the Average Daily Balance for each           we investigate whether or not there has been an error, the following are true:
    segment.                                                                                           We cannot try to collect the amount in question, or report you as delinquent on that
 3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each               amount. The charge in question may remain on your statement, and we may continue to
    segment by the daily periodic rate (APR divided by 365) for that segment, and then we           charge you interest on that amount. But, if we determine that we made a mistake, you
    multiply the result by the number of days in the Billing Cycle. We add the Interest             will not have to pay the amount in question or any interest or other fees related to that
    Charges for all segments together. The result is your total Interest Charge for the Billing     amount.
    Cycle.                                                                                             While you do not have to pay the amount in question until we send you a notice about
 The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the            the outcome of our investigation, you are responsible for the remainder of your balance.
 Interest Charge Calculation section of this Statement.                                                We can apply any unpaid amount against your credit limit. Within 90 days of our
 NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly             receipt of your letter, we will send you a written notice explaining either that we
 from the Interest Charge actually assessed.                                                        corrected the error (to appear on your next statement) or the reasons we believe the bill
 How can my Variable APR change? Your APRs may increase or decrease based on one                    is correct.
 of the following indices (reported in The WallStreet Journal ). The letter code below             Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
 corresponds with the letter next to your APRs in the Interest Charge Calculation section of       the goods or services that you have purchased with your credit card, and you have tried
 this statement.                                                                                   in good faith to correct the problem with the merchant, you may have the right not to pay
  Code next to How do we calculate your                  When your APR(s) will change              the remaining amount due on the purchase. To use this right, the following must
  your APR(s) APR(s)? Index + margin                                                               be true:
         P                 Prime Rate + margin          The first day of the Billing Cycles that   1) You must have used your credit card for the purchase. Purchases made with cash
         L              3 month LIBOR + margin          end in Jan., April, July, and Oct.         advances from an ATM or with a check that accesses your credit card account do not
                                                                                                   qualify; and
        D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                   2) You must not yet have fully paid for the purchase.
        F              1 month LIBOR + margin
                                                                                                   If all of the criteria above are met and you are still dissatisfied with the purchase, contact
 How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                   us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
 you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                   investigate, the same rules apply to the disputed amount as discussed above. After we
 than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                   finish our investigation, we will tell you our decision. At that point, if we think you owe an
 that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                   amount and you do not pay we may report you as delinquent.
 account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                         ETC-08
 How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                   © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
 that we close your account.




Changing Mailing Address?                                                                          How do I Make Payments? You may make your payment in several ways:
                                                                                                   1.   Online Banking by logging into your account;
                                                                                                   2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address by signing into your account online or calling Customer                3.   Calling the telephone number listed on the front of this statement and providing the
Service.                                                                                                required payment information;
                                                                                                   4.   Sending mail payments to the address on the front of this statement with the
                                                                                                        payment coupon or your account information.

                                                                                                   When will you Credit My Payment ?
                                                                                                       For mobile, online or over the phone, as of the business day we receive it, as long
                                                                                                       as it is made by 8 p.m. ET.
                                                                                                       For mail, as of the business day we receive it, as long as it is received by 5 p.m.
                                                                                                       local time at our processing center. You must send the bottom portion of this
                                                                                                       statement and your check to the payment address on the front of this statement.
                                                                                                       Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                       received by us at any other location or payments in any other form may not be
                                                                                                       credited as of the day we receive them.




                                                                                       29
30
31
                                                                                                                                                                      002
 How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in               How do you Process Payments? When you make a payment, you authorize us to
 full by the due date, we will not charge you interest on any new transactions that post to        initiate an ACH or electronic payment that will be debited from your bank account or
 the purchase segment. If you have been paying your account in full with no Interest               other related account. When you provide a check or check information to make a
 Charges, but then you do not pay your next New Balance in full, we will charge interest on        payment, you authorize us to use information from the check to make a one-time ACH or
 the portion of the balance that you did not pay. For Cash Advances and Special                    other electronic transfer from your bank account. We may also process it as a check
 Transfers, we will start charging Interest on the transaction date. Certain promotional           transaction. Funds may be withdrawn from your bank account as soon as the same day
 offers may allow you to pay less than the total New Balance and avoid paying Interest             we process your payment.
 Charges on new purchases. Please refer to the front of your statement for additional              How do you Apply My Payment? We generally apply payments up to your Minimum
 information.                                                                                      Payment first to the balance with the lowest APR (including 0% APR), and then to
 How is the Interest Charge applied? Interest Charges accrue from the date of the                  balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
 transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid        Payment to the balance with the highest APR, and then to balances with lower APRs.
 amount until it is paid in full. This means you may owe Interest Charges even if you pay          Billing Rights Summary (Does not Apply to Small Business Accounts)
 the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.       What To Do If You Think You Find A Mistake On Your Statement : If you think there
 Unpaid Interest Charges are added to the corresponding segment of your account.                   is an error on your statement, write to us at:
 Do you assess a Minimum Interest Charge? We may assess a minimum Interest                         Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
 Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.          In your letter, give us the following information:
 How do you Calculate the Interest Charge? We use a method called Average Daily
 Balance (including new transactions).                                                                 Account information: Your name and account number.
 1. First, for each segment we take the beginning balance each day and add in new                      Dollar amount: The dollar amount of the suspected error.
    transactions and the periodic Interest Charge on the previous day's balance. Then we               Description of Problem: If you think there is an error on your bill, describe what you
    subtract any payments and credits for that segment as of that day. The result is the            believe is wrong and why you believe it is a mistake. You must contact us within 60
    daily balance for each segment. However, if your previous statement balance was zero            days after the error appeared on your statement. You must notify us of any potential
    or a credit amount, new transactions which post to your purchase segment are not                errors in writing. You may call us or notify us electronically, but if you do we are not
    added to the daily balance.                                                                     required to investigate any potential errors and you may have to pay the amount in
 2. Next, for each segment, we add the daily balances together and divide the sum by the            question. We will notify you in writing within 30 days of our receipt of your letter. While
    number of days in the Billing Cycle. The result is the Average Daily Balance for each           we investigate whether or not there has been an error, the following are true:
    segment.                                                                                           We cannot try to collect the amount in question, or report you as delinquent on that
 3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each               amount. The charge in question may remain on your statement, and we may continue to
    segment by the daily periodic rate (APR divided by 365) for that segment, and then we           charge you interest on that amount. But, if we determine that we made a mistake, you
    multiply the result by the number of days in the Billing Cycle. We add the Interest             will not have to pay the amount in question or any interest or other fees related to that
    Charges for all segments together. The result is your total Interest Charge for the Billing     amount.
    Cycle.                                                                                             While you do not have to pay the amount in question until we send you a notice about
 The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the            the outcome of our investigation, you are responsible for the remainder of your balance.
 Interest Charge Calculation section of this Statement.                                                We can apply any unpaid amount against your credit limit. Within 90 days of our
 NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly             receipt of your letter, we will send you a written notice explaining either that we
 from the Interest Charge actually assessed.                                                        corrected the error (to appear on your next statement) or the reasons we believe the bill
 How can my Variable APR change? Your APRs may increase or decrease based on one                    is correct.
 of the following indices (reported in The WallStreet Journal ). The letter code below             Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
 corresponds with the letter next to your APRs in the Interest Charge Calculation section of       the goods or services that you have purchased with your credit card, and you have tried
 this statement.                                                                                   in good faith to correct the problem with the merchant, you may have the right not to pay
  Code next to How do we calculate your                  When your APR(s) will change              the remaining amount due on the purchase. To use this right, the following must
  your APR(s) APR(s)? Index + margin                                                               be true:
         P                 Prime Rate + margin          The first day of the Billing Cycles that   1) You must have used your credit card for the purchase. Purchases made with cash
         L              3 month LIBOR + margin          end in Jan., April, July, and Oct.         advances from an ATM or with a check that accesses your credit card account do not
                                                                                                   qualify; and
        D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                   2) You must not yet have fully paid for the purchase.
        F              1 month LIBOR + margin
                                                                                                   If all of the criteria above are met and you are still dissatisfied with the purchase, contact
 How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                   us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
 you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                   investigate, the same rules apply to the disputed amount as discussed above. After we
 than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                   finish our investigation, we will tell you our decision. At that point, if we think you owe an
 that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                   amount and you do not pay we may report you as delinquent.
 account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                         ETC-08
 How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                   © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
 that we close your account.




Changing Mailing Address?                                                                          How do I Make Payments? You may make your payment in several ways:
                                                                                                   1.   Online Banking by logging into your account;
                                                                                                   2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address by signing into your account online or calling Customer                3.   Calling the telephone number listed on the front of this statement and providing the
Service.                                                                                                required payment information;
                                                                                                   4.   Sending mail payments to the address on the front of this statement with the
                                                                                                        payment coupon or your account information.

                                                                                                   When will you Credit My Payment ?
                                                                                                       For mobile, online or over the phone, as of the business day we receive it, as long
                                                                                                       as it is made by 8 p.m. ET.
                                                                                                       For mail, as of the business day we receive it, as long as it is received by 5 p.m.
                                                                                                       local time at our processing center. You must send the bottom portion of this
                                                                                                       statement and your check to the payment address on the front of this statement.
                                                                                                       Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                       received by us at any other location or payments in any other form may not be
                                                                                                       credited as of the day we receive them.




                                                                                       32
33
34
                                                                                                                                                                      002
 How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in               How do you Process Payments? When you make a payment, you authorize us to
 full by the due date, we will not charge you interest on any new transactions that post to        initiate an ACH or electronic payment that will be debited from your bank account or
 the purchase segment. If you have been paying your account in full with no Interest               other related account. When you provide a check or check information to make a
 Charges, but then you do not pay your next New Balance in full, we will charge interest on        payment, you authorize us to use information from the check to make a one-time ACH or
 the portion of the balance that you did not pay. For Cash Advances and Special                    other electronic transfer from your bank account. We may also process it as a check
 Transfers, we will start charging Interest on the transaction date. Certain promotional           transaction. Funds may be withdrawn from your bank account as soon as the same day
 offers may allow you to pay less than the total New Balance and avoid paying Interest             we process your payment.
 Charges on new purchases. Please refer to the front of your statement for additional              How do you Apply My Payment? We generally apply payments up to your Minimum
 information.                                                                                      Payment first to the balance with the lowest APR (including 0% APR), and then to
 How is the Interest Charge applied? Interest Charges accrue from the date of the                  balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
 transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid        Payment to the balance with the highest APR, and then to balances with lower APRs.
 amount until it is paid in full. This means you may owe Interest Charges even if you pay          Billing Rights Summary (Does not Apply to Small Business Accounts)
 the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.       What To Do If You Think You Find A Mistake On Your Statement : If you think there
 Unpaid Interest Charges are added to the corresponding segment of your account.                   is an error on your statement, write to us at:
 Do you assess a Minimum Interest Charge? We may assess a minimum Interest                         Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
 Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.          In your letter, give us the following information:
 How do you Calculate the Interest Charge? We use a method called Average Daily
 Balance (including new transactions).                                                                 Account information: Your name and account number.
 1. First, for each segment we take the beginning balance each day and add in new                      Dollar amount: The dollar amount of the suspected error.
    transactions and the periodic Interest Charge on the previous day's balance. Then we               Description of Problem: If you think there is an error on your bill, describe what you
    subtract any payments and credits for that segment as of that day. The result is the            believe is wrong and why you believe it is a mistake. You must contact us within 60
    daily balance for each segment. However, if your previous statement balance was zero            days after the error appeared on your statement. You must notify us of any potential
    or a credit amount, new transactions which post to your purchase segment are not                errors in writing. You may call us or notify us electronically, but if you do we are not
    added to the daily balance.                                                                     required to investigate any potential errors and you may have to pay the amount in
 2. Next, for each segment, we add the daily balances together and divide the sum by the            question. We will notify you in writing within 30 days of our receipt of your letter. While
    number of days in the Billing Cycle. The result is the Average Daily Balance for each           we investigate whether or not there has been an error, the following are true:
    segment.                                                                                           We cannot try to collect the amount in question, or report you as delinquent on that
 3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each               amount. The charge in question may remain on your statement, and we may continue to
    segment by the daily periodic rate (APR divided by 365) for that segment, and then we           charge you interest on that amount. But, if we determine that we made a mistake, you
    multiply the result by the number of days in the Billing Cycle. We add the Interest             will not have to pay the amount in question or any interest or other fees related to that
    Charges for all segments together. The result is your total Interest Charge for the Billing     amount.
    Cycle.                                                                                             While you do not have to pay the amount in question until we send you a notice about
 The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the            the outcome of our investigation, you are responsible for the remainder of your balance.
 Interest Charge Calculation section of this Statement.                                                We can apply any unpaid amount against your credit limit. Within 90 days of our
 NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly             receipt of your letter, we will send you a written notice explaining either that we
 from the Interest Charge actually assessed.                                                        corrected the error (to appear on your next statement) or the reasons we believe the bill
 How can my Variable APR change? Your APRs may increase or decrease based on one                    is correct.
 of the following indices (reported in The WallStreet Journal ). The letter code below             Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
 corresponds with the letter next to your APRs in the Interest Charge Calculation section of       the goods or services that you have purchased with your credit card, and you have tried
 this statement.                                                                                   in good faith to correct the problem with the merchant, you may have the right not to pay
  Code next to How do we calculate your                  When your APR(s) will change              the remaining amount due on the purchase. To use this right, the following must
  your APR(s) APR(s)? Index + margin                                                               be true:
         P                 Prime Rate + margin          The first day of the Billing Cycles that   1) You must have used your credit card for the purchase. Purchases made with cash
         L              3 month LIBOR + margin          end in Jan., April, July, and Oct.         advances from an ATM or with a check that accesses your credit card account do not
                                                                                                   qualify; and
        D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                   2) You must not yet have fully paid for the purchase.
        F              1 month LIBOR + margin
                                                                                                   If all of the criteria above are met and you are still dissatisfied with the purchase, contact
 How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                   us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
 you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                   investigate, the same rules apply to the disputed amount as discussed above. After we
 than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                   finish our investigation, we will tell you our decision. At that point, if we think you owe an
 that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                   amount and you do not pay we may report you as delinquent.
 account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                         ETC-08
 How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                   © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
 that we close your account.




Changing Mailing Address?                                                                          How do I Make Payments? You may make your payment in several ways:
                                                                                                   1.   Online Banking by logging into your account;
                                                                                                   2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address by signing into your account online or calling Customer                3.   Calling the telephone number listed on the front of this statement and providing the
Service.                                                                                                required payment information;
                                                                                                   4.   Sending mail payments to the address on the front of this statement with the
                                                                                                        payment coupon or your account information.

                                                                                                   When will you Credit My Payment ?
                                                                                                       For mobile, online or over the phone, as of the business day we receive it, as long
                                                                                                       as it is made by 8 p.m. ET.
                                                                                                       For mail, as of the business day we receive it, as long as it is received by 5 p.m.
                                                                                                       local time at our processing center. You must send the bottom portion of this
                                                                                                       statement and your check to the payment address on the front of this statement.
                                                                                                       Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                       received by us at any other location or payments in any other form may not be
                                                                                                       credited as of the day we receive them.




                                                                                       35
36
37
                                                                                                                                                                      002
 How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in               How do you Process Payments? When you make a payment, you authorize us to
 full by the due date, we will not charge you interest on any new transactions that post to        initiate an ACH or electronic payment that will be debited from your bank account or
 the purchase segment. If you have been paying your account in full with no Interest               other related account. When you provide a check or check information to make a
 Charges, but then you do not pay your next New Balance in full, we will charge interest on        payment, you authorize us to use information from the check to make a one-time ACH or
 the portion of the balance that you did not pay. For Cash Advances and Special                    other electronic transfer from your bank account. We may also process it as a check
 Transfers, we will start charging Interest on the transaction date. Certain promotional           transaction. Funds may be withdrawn from your bank account as soon as the same day
 offers may allow you to pay less than the total New Balance and avoid paying Interest             we process your payment.
 Charges on new purchases. Please refer to the front of your statement for additional              How do you Apply My Payment? We generally apply payments up to your Minimum
 information.                                                                                      Payment first to the balance with the lowest APR (including 0% APR), and then to
 How is the Interest Charge applied? Interest Charges accrue from the date of the                  balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
 transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid        Payment to the balance with the highest APR, and then to balances with lower APRs.
 amount until it is paid in full. This means you may owe Interest Charges even if you pay          Billing Rights Summary (Does not Apply to Small Business Accounts)
 the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.       What To Do If You Think You Find A Mistake On Your Statement : If you think there
 Unpaid Interest Charges are added to the corresponding segment of your account.                   is an error on your statement, write to us at:
 Do you assess a Minimum Interest Charge? We may assess a minimum Interest                         Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
 Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.          In your letter, give us the following information:
 How do you Calculate the Interest Charge? We use a method called Average Daily
 Balance (including new transactions).                                                                 Account information: Your name and account number.
 1. First, for each segment we take the beginning balance each day and add in new                      Dollar amount: The dollar amount of the suspected error.
    transactions and the periodic Interest Charge on the previous day's balance. Then we               Description of Problem: If you think there is an error on your bill, describe what you
    subtract any payments and credits for that segment as of that day. The result is the            believe is wrong and why you believe it is a mistake. You must contact us within 60
    daily balance for each segment. However, if your previous statement balance was zero            days after the error appeared on your statement. You must notify us of any potential
    or a credit amount, new transactions which post to your purchase segment are not                errors in writing. You may call us or notify us electronically, but if you do we are not
    added to the daily balance.                                                                     required to investigate any potential errors and you may have to pay the amount in
 2. Next, for each segment, we add the daily balances together and divide the sum by the            question. We will notify you in writing within 30 days of our receipt of your letter. While
    number of days in the Billing Cycle. The result is the Average Daily Balance for each           we investigate whether or not there has been an error, the following are true:
    segment.                                                                                           We cannot try to collect the amount in question, or report you as delinquent on that
 3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each               amount. The charge in question may remain on your statement, and we may continue to
    segment by the daily periodic rate (APR divided by 365) for that segment, and then we           charge you interest on that amount. But, if we determine that we made a mistake, you
    multiply the result by the number of days in the Billing Cycle. We add the Interest             will not have to pay the amount in question or any interest or other fees related to that
    Charges for all segments together. The result is your total Interest Charge for the Billing     amount.
    Cycle.                                                                                             While you do not have to pay the amount in question until we send you a notice about
 The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the            the outcome of our investigation, you are responsible for the remainder of your balance.
 Interest Charge Calculation section of this Statement.                                                We can apply any unpaid amount against your credit limit. Within 90 days of our
 NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly             receipt of your letter, we will send you a written notice explaining either that we
 from the Interest Charge actually assessed.                                                        corrected the error (to appear on your next statement) or the reasons we believe the bill
 How can my Variable APR change? Your APRs may increase or decrease based on one                    is correct.
 of the following indices (reported in The WallStreet Journal ). The letter code below             Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
 corresponds with the letter next to your APRs in the Interest Charge Calculation section of       the goods or services that you have purchased with your credit card, and you have tried
 this statement.                                                                                   in good faith to correct the problem with the merchant, you may have the right not to pay
  Code next to How do we calculate your                  When your APR(s) will change              the remaining amount due on the purchase. To use this right, the following must
  your APR(s) APR(s)? Index + margin                                                               be true:
         P                 Prime Rate + margin          The first day of the Billing Cycles that   1) You must have used your credit card for the purchase. Purchases made with cash
         L              3 month LIBOR + margin          end in Jan., April, July, and Oct.         advances from an ATM or with a check that accesses your credit card account do not
                                                                                                   qualify; and
        D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                   2) You must not yet have fully paid for the purchase.
        F              1 month LIBOR + margin
                                                                                                   If all of the criteria above are met and you are still dissatisfied with the purchase, contact
 How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                   us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
 you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                   investigate, the same rules apply to the disputed amount as discussed above. After we
 than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                   finish our investigation, we will tell you our decision. At that point, if we think you owe an
 that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                   amount and you do not pay we may report you as delinquent.
 account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                         ETC-08
 How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                   © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
 that we close your account.




Changing Mailing Address?                                                                          How do I Make Payments? You may make your payment in several ways:
                                                                                                   1.   Online Banking by logging into your account;
                                                                                                   2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address by signing into your account online or calling Customer                3.   Calling the telephone number listed on the front of this statement and providing the
Service.                                                                                                required payment information;
                                                                                                   4.   Sending mail payments to the address on the front of this statement with the
                                                                                                        payment coupon or your account information.

                                                                                                   When will you Credit My Payment ?
                                                                                                       For mobile, online or over the phone, as of the business day we receive it, as long
                                                                                                       as it is made by 8 p.m. ET.
                                                                                                       For mail, as of the business day we receive it, as long as it is received by 5 p.m.
                                                                                                       local time at our processing center. You must send the bottom portion of this
                                                                                                       statement and your check to the payment address on the front of this statement.
                                                                                                       Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                       received by us at any other location or payments in any other form may not be
                                                                                                       credited as of the day we receive them.




                                                                                       38
39
40
                                                                                                                                                                      002
 How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in               How do you Process Payments? When you make a payment, you authorize us to
 full by the due date, we will not charge you interest on any new transactions that post to        initiate an ACH or electronic payment that will be debited from your bank account or
 the purchase segment. If you have been paying your account in full with no Interest               other related account. When you provide a check or check information to make a
 Charges, but then you do not pay your next New Balance in full, we will charge interest on        payment, you authorize us to use information from the check to make a one-time ACH or
 the portion of the balance that you did not pay. For Cash Advances and Special                    other electronic transfer from your bank account. We may also process it as a check
 Transfers, we will start charging Interest on the transaction date. Certain promotional           transaction. Funds may be withdrawn from your bank account as soon as the same day
 offers may allow you to pay less than the total New Balance and avoid paying Interest             we process your payment.
 Charges on new purchases. Please refer to the front of your statement for additional              How do you Apply My Payment? We generally apply payments up to your Minimum
 information.                                                                                      Payment first to the balance with the lowest APR (including 0% APR), and then to
 How is the Interest Charge applied? Interest Charges accrue from the date of the                  balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
 transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid        Payment to the balance with the highest APR, and then to balances with lower APRs.
 amount until it is paid in full. This means you may owe Interest Charges even if you pay          Billing Rights Summary (Does not Apply to Small Business Accounts)
 the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.       What To Do If You Think You Find A Mistake On Your Statement : If you think there
 Unpaid Interest Charges are added to the corresponding segment of your account.                   is an error on your statement, write to us at:
 Do you assess a Minimum Interest Charge? We may assess a minimum Interest                         Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
 Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.          In your letter, give us the following information:
 How do you Calculate the Interest Charge? We use a method called Average Daily
 Balance (including new transactions).                                                                 Account information: Your name and account number.
 1. First, for each segment we take the beginning balance each day and add in new                      Dollar amount: The dollar amount of the suspected error.
    transactions and the periodic Interest Charge on the previous day's balance. Then we               Description of Problem: If you think there is an error on your bill, describe what you
    subtract any payments and credits for that segment as of that day. The result is the            believe is wrong and why you believe it is a mistake. You must contact us within 60
    daily balance for each segment. However, if your previous statement balance was zero            days after the error appeared on your statement. You must notify us of any potential
    or a credit amount, new transactions which post to your purchase segment are not                errors in writing. You may call us or notify us electronically, but if you do we are not
    added to the daily balance.                                                                     required to investigate any potential errors and you may have to pay the amount in
 2. Next, for each segment, we add the daily balances together and divide the sum by the            question. We will notify you in writing within 30 days of our receipt of your letter. While
    number of days in the Billing Cycle. The result is the Average Daily Balance for each           we investigate whether or not there has been an error, the following are true:
    segment.                                                                                           We cannot try to collect the amount in question, or report you as delinquent on that
 3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each               amount. The charge in question may remain on your statement, and we may continue to
    segment by the daily periodic rate (APR divided by 365) for that segment, and then we           charge you interest on that amount. But, if we determine that we made a mistake, you
    multiply the result by the number of days in the Billing Cycle. We add the Interest             will not have to pay the amount in question or any interest or other fees related to that
    Charges for all segments together. The result is your total Interest Charge for the Billing     amount.
    Cycle.                                                                                             While you do not have to pay the amount in question until we send you a notice about
 The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the            the outcome of our investigation, you are responsible for the remainder of your balance.
 Interest Charge Calculation section of this Statement.                                                We can apply any unpaid amount against your credit limit. Within 90 days of our
 NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly             receipt of your letter, we will send you a written notice explaining either that we
 from the Interest Charge actually assessed.                                                        corrected the error (to appear on your next statement) or the reasons we believe the bill
 How can my Variable APR change? Your APRs may increase or decrease based on one                    is correct.
 of the following indices (reported in The WallStreet Journal ). The letter code below             Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
 corresponds with the letter next to your APRs in the Interest Charge Calculation section of       the goods or services that you have purchased with your credit card, and you have tried
 this statement.                                                                                   in good faith to correct the problem with the merchant, you may have the right not to pay
  Code next to How do we calculate your                  When your APR(s) will change              the remaining amount due on the purchase. To use this right, the following must
  your APR(s) APR(s)? Index + margin                                                               be true:
         P                 Prime Rate + margin          The first day of the Billing Cycles that   1) You must have used your credit card for the purchase. Purchases made with cash
         L              3 month LIBOR + margin          end in Jan., April, July, and Oct.         advances from an ATM or with a check that accesses your credit card account do not
                                                                                                   qualify; and
        D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                   2) You must not yet have fully paid for the purchase.
        F              1 month LIBOR + margin
                                                                                                   If all of the criteria above are met and you are still dissatisfied with the purchase, contact
 How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                   us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
 you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                   investigate, the same rules apply to the disputed amount as discussed above. After we
 than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                   finish our investigation, we will tell you our decision. At that point, if we think you owe an
 that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                   amount and you do not pay we may report you as delinquent.
 account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                         ETC-08
 How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                   © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
 that we close your account.




Changing Mailing Address?                                                                          How do I Make Payments? You may make your payment in several ways:
                                                                                                   1.   Online Banking by logging into your account;
                                                                                                   2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address by signing into your account online or calling Customer                3.   Calling the telephone number listed on the front of this statement and providing the
Service.                                                                                                required payment information;
                                                                                                   4.   Sending mail payments to the address on the front of this statement with the
                                                                                                        payment coupon or your account information.

                                                                                                   When will you Credit My Payment ?
                                                                                                       For mobile, online or over the phone, as of the business day we receive it, as long
                                                                                                       as it is made by 8 p.m. ET.
                                                                                                       For mail, as of the business day we receive it, as long as it is received by 5 p.m.
                                                                                                       local time at our processing center. You must send the bottom portion of this
                                                                                                       statement and your check to the payment address on the front of this statement.
                                                                                                       Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                       received by us at any other location or payments in any other form may not be
                                                                                                       credited as of the day we receive them.




                                                                                       41
42
43
                                                                                                                                                                      002
 How can I Avoid Paying Interest Charges? If you pay your statement's New Balance in               How do you Process Payments? When you make a payment, you authorize us to
 full by the due date, we will not charge you interest on any new transactions that post to        initiate an ACH or electronic payment that will be debited from your bank account or
 the purchase segment. If you have been paying your account in full with no Interest               other related account. When you provide a check or check information to make a
 Charges, but then you do not pay your next New Balance in full, we will charge interest on        payment, you authorize us to use information from the check to make a one-time ACH or
 the portion of the balance that you did not pay. For Cash Advances and Special                    other electronic transfer from your bank account. We may also process it as a check
 Transfers, we will start charging Interest on the transaction date. Certain promotional           transaction. Funds may be withdrawn from your bank account as soon as the same day
 offers may allow you to pay less than the total New Balance and avoid paying Interest             we process your payment.
 Charges on new purchases. Please refer to the front of your statement for additional              How do you Apply My Payment? We generally apply payments up to your Minimum
 information.                                                                                      Payment first to the balance with the lowest APR (including 0% APR), and then to
 How is the Interest Charge applied? Interest Charges accrue from the date of the                  balances with higher APRs. We apply any part of yourpayment exceeding your Minimum
 transaction or the first day of the Billing Cycle. Interest Charges accrue on every unpaid        Payment to the balance with the highest APR, and then to balances with lower APRs.
 amount until it is paid in full. This means you may owe Interest Charges even if you pay          Billing Rights Summary (Does not Apply to Small Business Accounts)
 the entire New Balance for one Billing Cycle, but did not do so the previous Billing Cycle.       What To Do If You Think You Find A Mistake On Your Statement : If you think there
 Unpaid Interest Charges are added to the corresponding segment of your account.                   is an error on your statement, write to us at:
 Do you assess a Minimum Interest Charge? We may assess a minimum Interest                         Capital One P.O. Box 30285 Salt Lake City, UT 84130-0285.
 Charge of $0 50 for each Billing Cycle if your account is subject to an Interest Charge.          In your letter, give us the following information:
 How do you Calculate the Interest Charge? We use a method called Average Daily
 Balance (including new transactions).                                                                 Account information: Your name and account number.
 1. First, for each segment we take the beginning balance each day and add in new                      Dollar amount: The dollar amount of the suspected error.
    transactions and the periodic Interest Charge on the previous day's balance. Then we               Description of Problem: If you think there is an error on your bill, describe what you
    subtract any payments and credits for that segment as of that day. The result is the            believe is wrong and why you believe it is a mistake. You must contact us within 60
    daily balance for each segment. However, if your previous statement balance was zero            days after the error appeared on your statement. You must notify us of any potential
    or a credit amount, new transactions which post to your purchase segment are not                errors in writing. You may call us or notify us electronically, but if you do we are not
    added to the daily balance.                                                                     required to investigate any potential errors and you may have to pay the amount in
 2. Next, for each segment, we add the daily balances together and divide the sum by the            question. We will notify you in writing within 30 days of our receipt of your letter. While
    number of days in the Billing Cycle. The result is the Average Daily Balance for each           we investigate whether or not there has been an error, the following are true:
    segment.                                                                                           We cannot try to collect the amount in question, or report you as delinquent on that
 3. At the end of each Billing Cycle, we multiply your Average Daily Balance for each               amount. The charge in question may remain on your statement, and we may continue to
    segment by the daily periodic rate (APR divided by 365) for that segment, and then we           charge you interest on that amount. But, if we determine that we made a mistake, you
    multiply the result by the number of days in the Billing Cycle. We add the Interest             will not have to pay the amount in question or any interest or other fees related to that
    Charges for all segments together. The result is your total Interest Charge for the Billing     amount.
    Cycle.                                                                                             While you do not have to pay the amount in question until we send you a notice about
 The Average Daily Balance is referred to as the Balance Subject to Interest Rate in the            the outcome of our investigation, you are responsible for the remainder of your balance.
 Interest Charge Calculation section of this Statement.                                                We can apply any unpaid amount against your credit limit. Within 90 days of our
 NOTE: Due to rounding or a minimum Interest Charge, this calculation may vary slightly             receipt of your letter, we will send you a written notice explaining either that we
 from the Interest Charge actually assessed.                                                        corrected the error (to appear on your next statement) or the reasons we believe the bill
 How can my Variable APR change? Your APRs may increase or decrease based on one                    is correct.
 of the following indices (reported in The WallStreet Journal ). The letter code below             Your Rights If You Are Dissatisfied With Your Purchase: If you are dissatisfied with
 corresponds with the letter next to your APRs in the Interest Charge Calculation section of       the goods or services that you have purchased with your credit card, and you have tried
 this statement.                                                                                   in good faith to correct the problem with the merchant, you may have the right not to pay
  Code next to How do we calculate your                  When your APR(s) will change              the remaining amount due on the purchase. To use this right, the following must
  your APR(s) APR(s)? Index + margin                                                               be true:
         P                 Prime Rate + margin          The first day of the Billing Cycles that   1) You must have used your credit card for the purchase. Purchases made with cash
         L              3 month LIBOR + margin          end in Jan., April, July, and Oct.         advances from an ATM or with a check that accesses your credit card account do not
                                                                                                   qualify; and
        D                Prime Rate + margin          The first day of each Billing Cycle.
                                                                                                   2) You must not yet have fully paid for the purchase.
        F              1 month LIBOR + margin
                                                                                                   If all of the criteria above are met and you are still dissatisfied with the purchase, contact
 How can I Avoid Membership Fees? If a Renewal Notice is printed on this statement,
                                                                                                   us in writing at: Capital One, P.O. Box 30285, Salt Lake City, UT 84130-0285. While we
 you may avoid paying an annual membership Fee by contacting Customer Service no later
                                                                                                   investigate, the same rules apply to the disputed amount as discussed above. After we
 than 45 days after the last day in the Billing Cycle covered by this statement to request
                                                                                                   finish our investigation, we will tell you our decision. At that point, if we think you owe an
 that we close your account. To avoid paying a monthly membership Fee, close your
                                                                                                   amount and you do not pay we may report you as delinquent.
 account and we will stop assessing your monthly membership Fee.
                                                                                                                                                                                         ETC-08
 How can I Close My Account? You can contact Customer Service anytime to request
                                                                                                   © 2016 Capital One. Capital One is a federally registered service mark               11/01/16
 that we close your account.




Changing Mailing Address?                                                                          How do I Make Payments? You may make your payment in several ways:
                                                                                                   1.   Online Banking by logging into your account;
                                                                                                   2.   Capital One Mobile Banking app for approved electronic devices;
You can change your address by signing into your account online or calling Customer                3.   Calling the telephone number listed on the front of this statement and providing the
Service.                                                                                                required payment information;
                                                                                                   4.   Sending mail payments to the address on the front of this statement with the
                                                                                                        payment coupon or your account information.

                                                                                                   When will you Credit My Payment ?
                                                                                                       For mobile, online or over the phone, as of the business day we receive it, as long
                                                                                                       as it is made by 8 p.m. ET.
                                                                                                       For mail, as of the business day we receive it, as long as it is received by 5 p.m.
                                                                                                       local time at our processing center. You must send the bottom portion of this
                                                                                                       statement and your check to the payment address on the front of this statement.
                                                                                                       Please allow at least seven (7) business days for mail delivery. Mailed payments
                                                                                                       received by us at any other location or payments in any other form may not be
                                                                                                       credited as of the day we receive them.




                                                                                       44
45
